Citation Nr: 1110965	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  96-21 865	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for right ankle instability with post-traumatic arthritis, rated as 20 percent disabling from December 22, 1990.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from January 1983 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The case was most recently before the Board in March 2010.  The Board remanded the claim to the agency of original jurisdiction (AOJ) in order to obtain any x-ray reports and radiologist notes prepared in connection with a VA examination of March 2006, and to have the AOJ consider the evidence when the claim was re-adjudicated.  This was done to comply with a development request from a January 2007 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Since the award of service connection, the Veteran's right ankle disability has been manifested by symptoms resulting in instability with marked limitation of motion; ankylosis of the right ankle, or malunion or nonunion of the right tibia or fibula has not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for service-connected right ankle instability with post-traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5262, 5270, 5271 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000, during the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's claim was filed nearly a decade prior to the enactment of the VCAA.  Additionally, the RO initially adjudicated the claim prior to the enactment of the VCAA.  Although pre-adjudicatory VCAA notice was not possible, the United States Court of Appeals for Veterans Claims (Court) has held that, in cases such as this one, the Veteran has the right to subsequent content-complying notice.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through a February 2004 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim.  He was told that the evidence must show that his service-connected right ankle disability had gotten worse.  By a December 2006 notice letter, the Veteran was provided with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claim, the claim was properly re-adjudicated in December 2010, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the February 2004 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Moreover, the Veteran and his representative have shown actual knowledge of what is required to substantiate the claim.  Through submitted statements, they have argued that the evidence shows that specific rating criteria pertaining to the ankle have been met.  Consequently, a remand of the issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have available VA treatment records.  Additionally, the Veteran has submitted a medical certificate from a facility in Thailand.  Moreover, the Veteran was provided multiple VA examinations in connection with the claim, including as early as April 1992.  An examination was conducted as recently as March 2006.  This was done pursuant to the Board's remand in February 2006.  The examination reports, along with additional VA medical opinion evidence from as recently as December 2008, contain sufficient evidence by which to evaluate the Veteran's service-connected right ankle disability in the context of the rating criteria.

The Board notes that VA has taken painstaking measures in an attempt to obtain all x-ray films and x-ray reports relevant to the Veteran's claim.  In July 1994, the Veteran underwent VA examination of the right ankle that included x-rays.  Two reports are of record.  In October 2003, the Board remanded the claim, in part, to have VA attempt to obtain the original films of the July 1994 x-rays.  In February 2004, the VA Medical Center (VAMC) in Martinsburg, West Virginia, indicated that the Veteran had signed out all x-ray films in June 1999.  In November 2004, the Veteran's representative submitted the x-ray films that were in the Veteran's possession.  A VA physician reviewed the films in December 2004.  Notably, the films dated in July 1994 pertained to the Veteran's left ankle.  In February 1999, the RO made a formal finding that the July 1994 right ankle x-ray films were unavailable.  Later that month, the Veteran was sent a letter notifying him of the unavailability of the July 1994 x-ray films in accordance with 38 C.F.R. § 3.159(e).  Neither VA or the Veteran likely has the original x-ray films of the right ankle from July 1994.  Another remand is not necessary to attempt to obtain the original films as any further efforts would be futile.  See 38 C.F.R. § 3.159(c)(2).

Even though the original July 1994 x-ray films could not be located, multiple x-ray reports (including two from July 1994) are of record.  Additionally, VA physicians have been able to review multiple x-ray films of the right ankle throughout the pendency of the claim, even including films that were taken at a facility in Thailand in October 2002.  The x-ray films and reports, and the examination and opinion reports, that are of record provide sufficient evidence to determine, among other things, whether the Veteran's service-connected right ankle disability has resulted in malunion or nonunion of the tibia or fibula.  This type of manifestation has been the main argument by the Veteran and his representative for a higher rating.  Thus, VA has properly assisted the Veteran in obtaining relevant evidence.


II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In the Veteran's case, a 20 percent rating has been in effect since the award of service connection-December 22, 1990.

The Veteran's service-connected right ankle instability with post-traumatic arthritis has been evaluated under Diagnostic Code 5271 for "limited motion of the ankle."  Under that diagnostic code, a 10 percent rating is warranted for moderate limitation of motion and a 20 percent rating for marked limitation of motion.  A 20 percent rating is the maximum schedular rating under this diagnostic code.  38 C.F.R. § 4.71a (Diagnostic Code 5271) (2010).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Because the Veteran's right ankle disability has been evaluated as 20 percent disabling since the award of service connection, a higher schedular rating is not warranted under Diagnostic Code 5271 because the Veteran is already receiving the maximum allowable rating for limitation of motion.  Additionally, because the Veteran is receiving the maximum disability rating for limitation of motion, consideration of the provisions of DeLuca are not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The only other diagnostic code for which a higher rating is possible that pertains specifically to the ankle is Diagnostic Code 5270 for "ankylosis of the ankle."  A review of the evidence of record reflects that ankylosis of the right ankle has not been shown.  VA examinations that were conducted in July 1994, September 1997, and March 2006, each showed that the Veteran retained some motion in the right ankle and no examiner identified any ankylosis.  Without sufficient evidence that the right ankle disability has resulted in ankylosis, a rating in excess of 20 percent is not warranted under Diagnostic Code 5270.

As noted by the Board in previous decisions and remands, a December 1999 joint motion for remand that was granted by the Court required that discussion be provided on the question of entitlement to a separate rating for arthritis consistent with 38 C.F.R. § 4.59 and Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In Lichtenfels, the Court held that, Diagnostic Code 5003 and § 4.59, when read together, indicate that painful motion of a major joint caused by degenerative arthritis, where the arthritis is established by x-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.

In this regard, the Board notes that, while service connection is in effect for arthritis of the right ankle, such disability is evaluated on the basis of limitation of motion and is accounted for by the 20 percent evaluation already assigned under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5010).  Even the provisions of Diagnostic Code 5003 specifically mandate that arthritis is to be rated on the basis of limitation of motion.  Only when the limitation of motion of the joint involved is noncompensably disabling is a 10 percent rating to be assigned for each major joint affected by limitation of motion.  Id.

In Lichtenfels, the Court reversed and remanded a Board decision that had denied separate ratings for degenerative arthritis of the right foot and spine.  1 Vet. App. at 484.  In Hicks v. Brown, 8 Vet. App. 417 (1995), the Court vacated and remanded a Board decision that had denied a veteran's claims for increased (compensable) ratings for his service-connected left and right hip disabilities.  The Court, however, in both Lichtenfels and Hicks, stated that 38 C.F.R. §§ 4.59, 4.71a, and Diagnostic Code 5003 allowed a veteran to be awarded a compensable disability award for arthritis when a veteran, unlike the current Veteran, did not have a compensable degree of limitation of motion of the joint effected by arthritis.  Lichtenfels, 1 Vet. App. at 488; Hicks, 8 Vet. App. at 420-21.  The Court in Lichtenfels also held that a veteran could be awarded separate compensable ratings under Diagnostic Code 5003 for the service-connected degenerative joint disease a veteran had in the lumbar spine, thoracic spine, and right foot.  Lichtenfels, 1 Vet. App at 488.  The Court did not state in either decision that a veteran was entitled to separate compensable disability awards for both arthritis (under Diagnostic Code 5003) and limitation of motion (under another diagnostic code) in the same joint.  In short, assigning separate ratings on the basis of both arthritis under Diagnostic Code 5003 and limitation of motion under Diagnostic Code 5271 would be inappropriate because it would violate the rule against pyramiding, 38 C.F.R. § 4.14 (2010), and the specific rule set out in Diagnostic Code 5003 itself. 

The Board also finds that the Veteran is not entitled to a separate rating for instability of the right ankle.  As noted by the Board in previous decisions and remands, a November 2000 joint motion for remand that was granted by the Court required the discussion of this possibility.  The evidence shows that the Veteran had recurrent sprains in service as well as multiple post-service injuries attributed to the service-connected disability.  The March 2006 VA examiner indicated that the Veteran had ligamentous injuries that have resulted in instability of the right ankle.  Such evidence raises the question of whether the Veteran experiences disabling instability that may be assigned a separate compensable rating.  However, a review of the various rating criteria for the ankle shows that the rating schedule does not specifically provide criteria for rating instability of the ankle.  Notably, other body parts do include a separate diagnostic code for instability, such as lateral instability for the knee.  See 38 C.F.R. § 4.71a (Diagnostic Code 5257).  The Board has no jurisdiction to create criteria, which means that evidence is needed to show some compensably disabling problem that is ratable by analogy, see 38 C.F.R. § 4.20 (2010), or otherwise.  The Board finds that none of the diagnostic codes pertaining to the ankle are analogous to instability.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5270 to 5274).  Based on the structure of the rating schedule, the Board finds that the 20 percent rating for limitation of motion of the right ankle contemplates the symptom of instability and a separate rating is not warranted.

The Veteran and his representative have also raised the issue of whether a higher rating is warranted under Diagnostic Code 5262 for "impairment of the tibia and fibula" that is listed in the rating schedule for evaluating the knee and leg.  Under that diagnostic code, a 10 percent rating is warranted for malunion of the tibia or fibula with slight ankle disability.  A 20 percent rating is warranted for malunion with moderate ankle disability.  A 30 percent rating is warranted for malunion with marked ankle disability.  Lastly, a 40 percent rating is warranted for nonunion of the tibia or fibula, with loose motion, and the requirement of a brace.  38 C.F.R. § 4.71a (Diagnostic Code 5262).

A rating for malunion or nonunion of the tibia or fibula that resulted from a stress fracture in March 1991 has been the Veteran's primary contention through much of the appellate process.  In fact, in August 2009, the Veteran stated that he only wished to have an examination concerning the condition of his low leg.  He stated that the examination that he received at the VA in [2006] was thorough and complete and included x-rays.  The Veteran stated that if the doctor found no evidence of malunion at that time, he would not contest any doctor's finding.

In consideration of the evidence of record, and to the extent that the Veteran is even service connected for problems with the tibia and fibula, the Board finds that malunion or nonunion of the tibia or fibula has not been shown.  A February 1991 VA x-ray report of the right ankle was negative for a fracture or bony lesion.  On the other hand, a March 1991 VA x-ray reports showed a focal periosteal bone reaction along the distal fibula that may have been related to a previous trauma.

One VA x-ray report from July 1994 had an impression of probably old healed fractures of the distal end of the tibia and fibula.  A second July 1994 VA x-ray report of the right ankle had an impression of status post fracture of the distal right tibia and fibula.  Both July 1994 reports contained similar language that indicated that there was a slight deformity of the distal end of the right tibia and fibula due to an old healed fracture.  As noted previously, there is a third VA x-ray report from July 1994, but it was of the left ankle.  The Veteran also underwent VA examination of the right ankle in July 1994.  A VA physician noted the Veteran's medical history, examined the Veteran, and reviewed the July 1994 x-rays.  Significantly, although the examiner diagnosed the Veteran with right ankle arthritis and instability, the examiner did not state that there was any malunion or nonunion of the tibia or fibula.

A VA x-ray report of both ankles, taken in September 1997, revealed no bony abnormality.  The Veteran also underwent additional VA examination of the right ankle in September 1997.  A VA physician noted the Veteran's medical history, examined the Veteran, and reviewed the September 1997 x-rays.  Significantly, although the examiner diagnosed the Veteran with a history of trauma of the right ankle with limitation of motion, the examiner did not state that there was any malunion or nonunion of the tibia or fibula.  In reference to the ankle x-rays, the examiner noted that the x-rays of both ankles in different positions were reported as normal.

In January 2002, the Veteran was scheduled for a VA examination of the right ankle.  Due to a difference of opinion between the Veteran and the examiner, an examination was not conducted at that time.

The only medical evidence indicating that the Veteran may have malunion or nonunion of the tibia or fibula is a medical certificate, dated in October 2002, from Aek Udon International Hospital in Udonthani, Thailand.  A Thai physician, listed as "Dr. Orthopedic Surgeon" in the opening paragraph, indicated that the Veteran was seen on October 7, 2002, at the outpatient facility.  The diagnoses listed on the medical certificate are:  old right ankle injury; malunion of the distal fibula; nonunion fracture at the lateral malleolus; and slight deformity of the right ankle.  No other comments or information was provided.

In December 2004, x-rays that were in the Veteran's possession from the Martinsburg VAMC were forwarded to a VA physician for review.  Because the x-rays pertained to the Veteran's feet and his left ankle (rather than the right ankle or leg), the reports are not particularly relevant to the claim.  In March 2005, the VA physician confirmed that the ankle x-ray was of the left ankle.

Pursuant to the Board's February 2006 remand, the Veteran underwent additional VA examination of the right ankle in March 2006.  X-rays of both ankles, and the right tibia and fibula were taken.  Pursuant to the Board's March 2010 remand, the reports of those x-rays were obtained and associated with the claims file.  The report pertaining to the ankles indicated that lateral ligamentous laxity was present in both ankles, more severe on the left.  The other report showed no fracture or dislocation of the tibia or fibula.  There was normal bone ossification, a normal knee joint, and a normal appearance of soft tissues.

A VA physician reviewed the claims file, noted the Veteran's medical history, examined the Veteran, and expressly addressed the x-ray evidence.  The examiner concluded that the Veteran had right ankle pain that was secondary to multiple sprains, inversion type injuries with rupture of the lateral fibular talocalcaneal ligaments over a period of years.  The examiner noted that there may have been stress fractures by history that may have resulted in a lateral shift of the distal fibula only enhancing the ligamentous injuries to the ankle, and increasing pain, discomfort, and instability.  Significantly, the examiner was able to review the October 2002 x-rays from Thailand.  The examiner stated that the x-rays showed evidence of an ankle fracture through the distal fibula slightly below the ankle mortise line.  The examiner stated that these findings are indicative of major lateral ligamentous injuries to the right ankle.  In reviewing the March 2006 x-rays, the examiner stated that the 2002 fracture of the distal fibula was not visible and that indicated healing.  The examiner expressly stated that the problem with nonunion of the tibia was not noted on inspection.

In April 2006, the Chief of Radiology at the VAMC in Indianapolis, Indiana, reviewed the available x-ray films and reports from July 1994, October 2002, and March 2006.  The reviewer expressly stated that there was no evidence of nonunion or malunion.  This finding included the review of the October 2002 study from Thailand.  In December 2008, another VA radiologist reviewed the September 1997 and October 2002 x-rays.  The findings were most likely residuals of an old healed fracture with no acute fracture, nonunion, or malunion.  Lastly, in July 2009, a VA physician submitted a letter wherein he indicated that there was no way possible to determine why the doctor in Thailand made the determination that there was malunion or nonunion of the tibia or fibula without resorting to pure speculation.

The Board finds that the statements and opinions of the multiple VA physicians (including radiologists) who examined the Veteran and reviewed the x-ray films and reports throughout the pendency of the claim are more persuasive and have more probative value than the single instance in October 2002 where malunion and nonunion of the tibia and fibula were noted.  The evidence, time and again since 1991, failed to identify malunion or nonunion, or expressly stated that malunion or nonunion was not found.  Three VA physicians reviewed the October 2002 x-ray study from Thailand and found that there was no malunion or nonunion present.  The Board does not find the diagnoses of "Dr. Orthopedic Surgeon" persuasive in light of the overwhelming evidence of record to the contrary.  In view of the Board's finding that the evidence does not show that the Veteran has had malunion or nonunion of the right tibia or fibula, the Board concludes that a rating in excess of 20 percent for service-connected right ankle disability is not warranted under Diagnostic Code 5262.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's right ankle disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim for an initial rating in excess of 20 percent for right ankle instability with post-traumatic arthritis must be denied.  This is so throughout the pendency of the claim.  See Fenderson, 12 Vet. App. at 126.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 20 percent for right ankle instability with post-traumatic arthritis is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


